Citation Nr: 0302880	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  02-11 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for headaches secondary 
to a head injury during service.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a stomach disorder, 
to include abdominal cramps.

(The issue of the propriety of the initial, 10 percent 
evaluation for scars of the left eyebrow and left temple, 
residuals of a head injury during service, will be the 
subject of a later decision of the Board.)


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Cleveland, Ohio.

The Board is undertaking additional development on the issue 
of the propriety of the initial, 10 percent evaluation for 
scars of the left eyebrow and left temple, residuals of a 
head injury during service, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the development is completed, 
the Board will provide notice thereof as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing any response, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.

2. His current headaches are not shown to be related to a 
disease or injury exhibited by the veteran during his active 
service.

3.  His current hypertension is not shown to be related to a 
disease or injury that he exhibited during his active service 
or the one-year period immediately thereafter.

4.  The veteran is not shown to have a current disorder of 
the stomach underlying his complaints of abdominal cramps, 
and abdominal cramps are not shown to be related to a disease 
or injury that he exhibited during his active service.


CONCLUSIONS OF LAW

1.  The veteran's headaches were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§  1110, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.303 (2002).

2.  The veteran's hypertension was not incurred in or 
aggravated by active service and may not be presumed to be of 
service onset.  38 U.S.C.A. §§§ 1110, 5103, 5103A, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  The veteran does not have a stomach disability that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2002), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  See 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records cannot be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
The implementing regulation prescribes the content of the 
notice that VA must give to a claimant if it is unable to 
obtain the records in question.  See 38 C.F.R. § 3.159(e).

Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 38 C.F.R. § 3.159(c)(4).

The Board finds that the requirements of the VCAA have been 
satisfied in this case.

In the statement of the case that was issued in April 2002, 
the RO informed the veteran of the requirements of the VCAA 
and their relevance to his claims.  

The April 2002 statement of the case also advised the veteran 
of the type of evidence that could substantiate his claims 
and, in referring to the applicable provisions of the VCAA 
and its implementing regulations, outlined the respective 
responsibilities of VA and the veteran for obtaining the 
substantiating evidence.  Quartuccio.  Additional information 
concerning these matters was provided to the veteran in the 
letters of June 2000, September 2000, and December 2000 sent 
to him by the RO.

In several of those letters, the RO requested the veteran to 
identify medical records that could be relevant to his claims 
and had not yet become associated with the claims file.  In a 
statement submitted in February 2001, the veteran identified 
medical evidence pertinent to his claims dated from 1980.  
The claims file reflects that the RO requested all of the 
records that the veteran identified in his statement and 
associated them with the claims file along with other records 
it secured.

In addition to securing documentary evidence, the RO provided 
the veteran with a VA examination in July 2001 during which 
were developed findings pertinent to the claim for service 
connection for headaches secondary to a head injury received 
during service.  

No VA medical examination or opinion was provided the veteran 
in connection with his claims for service connection for 
hypertension and a stomach disorder, respectively.

As the decision that follows explains, the record contains no 
medical evidence that those disabilities may be related to 
service.  Under the new law, there is considered to exist a 
need for a medical examination or opinion in the decision of 
the claim "if the evidence of record before the Secretary, 
taking into consideration all in-formation and lay or medical 
evidence (including statements of the claimant) . . . "

(A) contains competent evidence that 
the claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and
	(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but
	(C) does not contain sufficient 
medical evidence for the Secretary to 
make a decision on the claim.

38 U.S.C.A. § 5103A(d)(2).

In this case, as is discussed more in the decision proper 
below, the evidence of record relevant to the claims for 
service connection for hypertension and a stomach disorder, 
respectively, does not approach this standard.  There is no 
evidence that the veteran exhibited hypertension during 
service, at the time of his separation from service, or 
during the one-year period immediately after his separation 
from service, and there is no evidence that he was found to 
have a stomach or other gastrointestinal disorder during 
service or at the time of his separation from service.  Nor 
has the veteran alleged that he suffered from any disease, 
or incurred any injury, during service referable to the 
claimed disabilities.  Furthermore, there is no medical 
evidence confirming that the veteran currently has any 
stomach or other gastrointestinal disability productive of 
abdominal cramps.

Under the circumstances, then, there is no reasonable 
possibility that either claim would be substantiated by a 
medical examination or opinion.  See 38 C.F.R. § 3.159(d).  
Thus, a medical examination or opinion was not warranted 
for either claim under the VCAA.

The veteran has received the notice and assistance called for 
by the VCAA in connection with his claims for service 
connection for headaches due to head injury during service, 
hypertension, and a stomach disorder, to include abdominal 
cramps. Therefore, the Board will decide the claims on the 
basis of the record as it now stands on appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).



ii.  Principles of service connection

In general, service connection may be awarded when a veteran 
has a disability resulting from injury or disease incurred in 
or aggravated by "active service."  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed initially after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).

If a veteran with 90 days or more of continuous active 
service develops hypertension to a compensable degree within 
one year of separation from active duty, the disease will be 
presumed to have been incurred in service even absent 
evidence to that effect unless there is affirmative evidence 
to the contrary (including a showing of an intercurrent cause 
for the disease).  38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted when the evidence shows 
that a veteran developed a chronic disease during service and 
manifests the same after service.  In such a case, the post-
service condition will be service connected however remote 
from the time of service unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity at some later date.  
Rather, for a showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time that the veteran had the 
disease, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).

If a chronic disease during service cannot be shown, a 
veteran's disability may be service connected on the basis of 
continuity of symptomatology beginning during service.  
Service connection can be granted for a veteran's disability 
where the presence of a disorder or symptoms thereof has been 
noted during service (or an applicable post-service 
presumptive period), the symptomatology associated with that 
disorder is manifested with continuity after service, and 
competent evidence relates the present condition to that 
post-service symptomatology or an in-service injury.  Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. 
§ 3.303(b).

In every case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--must be found separately and 
established by competent evidence.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Lay evidence is competent to establish a proposition that is 
factual in nature, such as whether an incident or injury 
occurred during service.  Id.  Generally, too, a lay person 
is considered competent to supply evidence merely descriptive 
of his own or another's symptoms.  Id.  However, when a 
medical question is presented, such as the diagnosis of 
symptoms or the etiology of a current disorder, then evidence 
proceeding from a medical, rather than a lay, source is 
required.  Voerth v. West, 13 Vet. App. 117, 120 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay 
person is not competent to diagnose a current disability or 
opine as to its etiology).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2002).  Thus, a claim for VA benefits will be granted 
unless a preponderance of the evidence of record weighs 
against it.  38 U.S.C.A. § 5107(b).



ii. Entitlement to service connection 
for headaches secondary to a head injury during service

The veteran contends that he has headaches currently because 
of a head injury that he received during his active service.

His service medical records show that at some time during his 
active service - - the record in question is undated - - the 
veteran sustained two laceration injuries of the head.  The 
lacerations were described as a deep cut wound of the left 
temple region of the scalp 2-1/2 inches long and a lacerated 
cut wound of or around the left eyebrow 1-1/2 inches 
(apparently, in length).  The medical record reflects that 
the laceration wounds were treated and then closed with 
sutures.  

There is no other reference in the veteran's service medical 
records, including the report of his separation examination 
of July 1969, to a head injury or wound.  There is no 
reference in these medical records to headaches.  The report 
of the July 1969 separation examination reflects that the 
veteran did not give a history of frequent or severe 
headaches during the examination.

The veteran indicated in a statement submitted in support of 
his claim in February 2001 that he had been treated for 
headaches after service as early as 1980.  VA and private 
medical records sought to substantiate the claim, however, 
document complaints of headache only in 2001.  A record 
prepared at a VA medical facility in January 2001 notes that 
the veteran said he would have headaches after scratching his 
head.  The diagnostic impression on that occasion was 
headaches and itchy scalp.  A similar complaint is recorded 
in a VA Form 119, Report of Contact, dated in April 2001.  
Earlier medical records, treatment reports from Kaiser 
Hospital, show that in December 1997, the veteran sustained 
head trauma in what he reported was a fight with another man.  
No neurological deficits were detected, and he was diagnosed 
with left facial lacerations.  No complaint of headaches was 
noted during treatment.

In connection with his claim, the veteran received a VA 
neurological examination in July 2001, which is described in 
an examination report.  The claims folder was not available 
to the examiner for review.  The veteran gave a history of 
headaches.  The veteran told the examiner that he had been 
suffering with headaches since 1970 after injuring his head 
during service.  He said that the headaches had worsened 
progressively over the succeeding years.  Describing his 
current condition, he said that he had approximately two 
headaches each week that were 7-8 on a scale of 10 the most 
severe, were accompanied by dizziness, and were followed by 
leg cramps.  The examiner found that there was an absence of 
any abnormality having to do with mental status or with 
motor, sensory, cranial nerve, reflexes, cerebellar, or gait 
function.  The examiner's impression was that the veteran 
"most likely suffer[ed] from a combination of intermittent 
tensional headaches as well as migraines which are as likely 
as not to be secondary to the traumatic injury he received 
from the fall in 1997."  The examiner referred the veteran 
for a magnetic resonance imaging (MRI) study of the brain.  
This was performed at a VA medical facility in August 2001, 
and the impression was of a "brain within normal limits."

The claims file contains no other documentation concerning 
headaches.

The Board concludes that the veteran does not have a headache 
disability that is related to the head injury that he 
received during his active service.  Accordingly, service 
connection for headaches is not warranted.

While a head injury was noted during that service, headaches 
were not.  Not only is there no evidence of chronic headaches 
during active service, there also is no evidence of headaches 
displayed continuously after service.  Cf. 38 C.F.R. 
§ 3.303(b).  Post-service medical evidence sought by VA in 
accordance with the veteran's description of treatment failed 
to document medical attention for headaches as such before 
2001.  Nor does the medical evidence of record otherwise show 
that headaches currently experienced by the veteran are 
attributable to the head injury he received during service or 
to another incident of that service.  Cf. 38 C.F.R. 
§ 3.303(d).  The July 2001 VA neurological examiner did not 
opine as to any relationship between the veteran's current 
headaches and his earlier service, although the examiner did 
conclude that current headaches were "as likely as not" 
secondary to a fall in 1997.  It is recognized that an 
opinion squarely addressing the matter at hand was not 
provided and, even if one had been, the examiner was not 
provided the claims folder for review in conjunction with the 
examination.  Nevertheless, there is no obligation to provide 
another examination in the absence of any other competent 
evidence of record which "[i]ndicates that the claimed 
disability may be associated with" service.  See 38 C.F.R. 
§ 3.159(c)(4).  The veteran, who the record reflects is not a 
medical professional, is not a competent to prove this 
relationship by means of his own contentions or opinion.  
Espiritu.  

Thus, while the veteran has been shown to have headaches 
currently, the preponderance of the competent evidence 
demonstrates no relationship to service.  38 U.S.C.A. 
§ 5107(b).  Therefore, service connection for headaches will 
be denied.

iii.  Entitlement to service connection for hypertension

The veteran contends that he has hypertension that is 
attributable to his active service.  

His service medical records do not document a diagnosis of 
hypertension or complaints found referable to that disorder.  
There is no such diagnosis in the report of his separation 
examination of July 1969.  This report also reflects that the 
veteran did not give a history of blood pressure problems 
during the examination.  

The veteran indicated in the statement submitted in support 
of his claim in February 2001 that he had been treated for 
"blood pressure" after service as early as 1980.  He does 
not claim to have been treated for the condition within one 
year after his separation from service.  Treatment reports 
from Kaiser Hospital sought by the RO for each year from 1969 
were obtained for 1997 and succeeding years.  They document 
several blood pressure readings taken between 1997 and 1999.  
VA medical records sought by the RO for each year from 1980 
document blood pressure readings taken in 2001.  Of these 
readings, most revealed diastolic pressure of 90 mm. or 
slightly higher.  The Kaiser Hospital records reflect 
treatment of the veteran for diagnosed hypertension.

The claims file contains no other documentation concerning 
blood pressure or hypertension.

The Board observes that the veteran has hypertension as that 
disability is defined by VA for compensation purposes.  By 
regulation, hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 Note (1) (2002).

However, the Board concludes that the veteran does not have 
hypertension that is related to his active service.  
Accordingly, service connection for hypertension is not 
warranted.

There is no showing in the record that the veteran was 
diagnosed with hypertension during service.  Not only is 
there no evidence of chronic hypertension during active 
service, there also is no evidence of hypertension displayed 
continuously after service.  Cf. 38 C.F.R. § 3.303(b).  There 
is no showing in the record - - and the veteran does not 
contend - - that he was diagnosed with hypertension within 
the one-year period following his separation from service.  
Cf. 38 C.F.R. §§ 3.307, 3.309.  Post-service medical evidence 
sought by VA in accordance with the veteran's description of 
treatment failed to document medical attention for 
hypertension before 1997.  Nor does the medical evidence of 
record otherwise show that the hypertension which the veteran 
currently has is attributable to any incident of his active 
service.  Cf. 38 C.F.R. § 3.303(d).  The veteran is not 
competent to prove this relationship by means of his lay 
contentions or opinion.  Espiritu.

Thus, while the veteran has been shown to have hypertension 
currently, the preponderance of the competent evidence 
demonstrates that the disease is not related to service.  
38 U.S.C.A. § 5107(b).  Therefore, service connection for 
hypertension will be denied.

iv.  Entitlement to service connection 
for a stomach disorder, to include abdominal cramps

The veteran contends that he currently has a stomach disorder 
(manifested by abdominal cramps) and it is attributable to 
his active service.

His service medical records do not document a diagnosis of a 
stomach, or other gastrointestinal, disorder or complaints of 
abdominal cramps or other symptoms found referable to such a 
disorder.  There is no such diagnosis in the report of his 
separation examination of July 1969.  This report also 
reflects that the veteran did not give a history of stomach 
or intestinal trouble.

The veteran indicated in the statement submitted in support 
of his claim in February 2001 that he had been treated for 
"cramps" after service as early as 1980, specifically, by 
VA.  VA - - and as well, private - - medical records sought 
to substantiate the claim, however, document no complaints of 
stomach or other gastrointestinal trouble until 1996.  
Treatment reports from Kaiser Hospital show that in April 
1996, the veteran was seen in the emergency room complaining 
of abdominal pain, dizziness, and chest pain.  No diagnosis 
was made on that occasion.  It was noted that he smelled of 
alcohol and that he said he had been drinking alcohol for the 
past three days.  The Kaiser Hospital treatment records also 
reflect that in July 1999, the veteran was treated for 
abdominal pain.  The diagnosis recorded on that occasion 
noted that the abdominal pain had resolved after the veteran 
was given a "GI cocktail."  There is no documentation in 
the VA medical records requested for each year from 1980 of 
any treatment for, or complaints of, stomach or other 
gastrointestinal problems.

The claims file contains no other documentation concerning a 
stomach disorder or abdominal cramping.

The Board concludes that the veteran does not have a stomach 
disorder or other disorder manifested by abdominal cramps or 
that such a disorder, if demonstrated, should be attributed 
to his active service.  Accordingly, service connection for a 
stomach disorder, to include abdominal cramps, is not 
warranted.

There is no showing in the record that the veteran currently 
has a diagnosis of a stomach or other gastrointestinal order 
manifested by abdominal cramps.  Thus, the claim is not 
supported with evidence of a current disability.  The United 
States Court of Appeals for the Federal Circuit has held that 
VA may reasonably interpret the statutes providing for 
payment of compensation for service-connected disability as 
requiring that a disability be present at the time of the 
claim for benefits (or other potential effective date of 
grant).  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) 
(38 U.S.C.A. § 1131); Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (38 U.S.C.A. § 1110).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Appeals prior to March 1, 1999) has held that a symptom 
alone, such as pain, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection may be granted under 
VA statutes and regulations.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), dismissed in part, vacated in 
part, and remanded, sub. nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (2001).  Here, there is no medical evidence 
that the veteran's reports of abdominal cramps point to a 
recognized medical disorder.  Thus, the medical evidence 
fails to show in connection with this claim that the veteran 
has a disability for which, if attributable to service, 
compensation could be paid.  The veteran is not competent to 
supply this element of the claim by means of his lay 
contentions or opinion.  Espiritu.

Moreover, there is no indication in the record that such a 
disability, were it shown, would be related to the veteran's 
active service.  There is no showing in the record that the 
veteran was diagnosed with a stomach or other 
gastrointestinal disorder manifested by abdominal cramps 
during service.  Not only is there no evidence of a chronic 
stomach or other gastrointestinal disorder during active 
service, there also is no evidence of such a disorder 
displayed continuously after service.  Cf. 38 C.F.R. 
§ 3.303(b).  Post-service medical evidence sought by VA in 
accordance with the veteran's description of treatment failed 
to document medical attention for abdominal cramps before 
1996.  Nor does the medical evidence of record otherwise 
suggest that any current stomach or gastrointestinal disorder 
manifested by abdominal cramps would be incident of the 
veteran's active service.  Cf. 38 C.F.R. § 3.303(d).  The 
veteran is not competent to prove this relationship by means 
of his lay contentions or opinion.  Espiritu.

Thus, the preponderance of the competent evidence 
demonstrates that the veteran does not have a current stomach 
disorder, to include abdominal cramps, that in turn is 
related to service.  38 U.S.C.A. § 5107(b).  Therefore, 
service connection for a stomach disorder, to include 
abdominal cramps, will be denied.

v.  Benefit of the doubt

The doctrine of reasonable doubt does not apply to any of the 
claims decided herein as the preponderance of the evidence is 
against the claims.  See Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001) (holding that the doctrine of reasonable 
doubt is inapplicable where the evidence preponderates 
against a claim).


ORDER

The claim of entitlement to service connection for headaches 
secondary to a head injury during service is denied.

The claim of entitlement to service connection for 
hypertension is denied.

The claim of entitlement to service connection for a stomach 
disorder, to include abdominal cramps, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

